Citation Nr: 1436532	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for degenerative disc disease of the lumbar spine status post discectomy and laminectomy, currently assigned a 20 percent disability evaluation.

2.  Entitlement to a higher initial evaluation for radiculopathy of the right lower extremity, currently assigned a 20 percent disability evaluation.

3.  Entitlement to a higher initial evaluation for radiculopathy of the left lower extremity, currently assigned a 10 percent disability evaluation.

4.  Entitlement to a higher initial evaluation for right ear hearing loss, currently assigned a noncompensable evaluation. 

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected radiculopathy of the right lower extremity.

6.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2009, the Veteran requested a local hearing with a VA RO Decision Review Officer.  In April 2010, the Veteran, through his attorney, withdrew the RO hearing request.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In December 2011, the Board remanded the appeal for further development.

The issue of entitlement to special monthly compensation based on the loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains CAPRI records and documents duplicative of those in the paper file.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  The Veteran failed to report to January 2013 VA examinations to evaluate his claims involving right ear hearing loss and  heart disorder, and no good cause is shown.

2.  Degenerative disc disease of the lumbar spine status post discectomy and laminectomy is not productive of forward flexion functionally limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.

3.  Radiculopathy of the right lower extremity is productive of moderately severe incomplete paralysis of the sciatic nerve.

4.  Radiculopathy of the left lower extremity is productive of no more than mild incomplete paralysis of the sciatic nerve.

5.  Audiometric testing reveals no worse than Level I hearing in the right ear.  

6.  The competent evidence of record does not show that the Veteran is currently diagnosed with a left knee disability.

7.  The Veteran's heart disorder was not manifested in service, is not shown to be causally or etiologically related to active service or to a service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine status post discectomy and laminectomy are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial 40 percent disability rating, but no higher, for the Veteran's radiculopathy of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an initial compensable rating for right ear hearing loss are not met. 38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic Code 6100 (2013).

5.  The criteria for service connection for a left knee disorder, to include as secondary to radiculopathy of the right leg, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

6.  The criteria for service connection for a heart disorder, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in January 2008.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

VA examinations dated in February 2008 and January 2013 addressed the severity of the Veteran's lumbar spine disability and radiculopathy of the bilateral legs.  A VA examination dated in January 2013 addressed the Veteran's left knee.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

In January 2013, the Veteran was also scheduled for VA examinations for right ear hearing loss and a heart disorder.  He did not complete these examinations.  Rather, the Veteran reported to the January 2013 VA examiner that he did not wish to pursue his appeal of either of these claims, and as such, the examinations were not conducted.  However, as neither the Veteran nor his attorney has properly withdrawn these claims in accordance with 38 C.F.R. § 20.204, the Board will proceed with adjudication.  The heart disorder claim is an original service connection claim.  The hearing loss claim is an initial rating claim, which is classified as an original compensation claim.  As such, both must be decided based on the evidence of record.  38 C.F.R. § 3.655.

Additionally, the Veteran was afforded the opportunity to testify before the undersigned VLJ.  During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claims. The VLJ clarified the issues on appeal, clarified the theories of entitlement, explained the concepts of service connection and increased ratings, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The VLJ also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Further, there has been substantial compliance with the Board's December remand directives, insofar as the RO afforded the Veteran the opportunity to identify further evidence, obtained updated VA treatment records, and afforded the opportunity for VA examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Initial Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as described below, staged ratings are not warranted for the initial increased rating claims on appeal.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes, that the treatment records in this case contain insufficient information for rating the disabilities on appeal under the applicable criteria. 

Additionally, the Board notes that a discussion of  a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate for the initial increased rating claims on appeal as the record shows the Veteran is employed full-time as a chemical operator at a chemical plant.  See, e.g., May 2011 VA psychiatric examination report.  There is no evidence to the contrary.

Further, with respect to an extraschedular rating under 38 C.F.R. § 3.321, as described below, the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine disability, radiculopathy, and right ear hearing loss.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted for any of the initial increased rating claims on appeal.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, in reaching the decisions below, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here however, the medical findings directly address the criteria under which the Veteran's disabilities of the lumbar spine, radiculopathy, and hearing loss are evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.


	Lumbar Spine

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2degenerative disc disease of the lumbar spine status-post discectomy and laminectomy.  He was assigned a 20 percent rating, effective January 15, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease.  

The next higher rating of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R.  § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2013).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome) may also be evaluated under The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Incapacitating episodes are defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Note(1) to Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under this Formula, the next higher rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

On VA examination in February 2008, the Veteran reported pain, stiffness, and weakness, and that his medication only moderately relieved symptoms.  He reported  flare-ups caused by bending the wrong way, lifting, laying down, driving, or extensive sitting.  He reported the pain was severe and limited functioning.  He reported numbness and weakness in the legs.  He denied bowel or bladder problems.  He reported problems with intercourse.  He reported working in a chemical plant, and that his lumbar spine disability caused problems with climbing stairs and prolonged sitting at the computer.   He further reported that at home, he had difficulty with sleeping, steps, prolonged standing, and bathing in a bathtub.  He denied having incapacitating episodes since his in-service back surgery.

On examination, an inspection of the spine revealed no obvious deformity other than a surgical scar.  The scar was 3.5 centimeters by less than 0.5 centimeters and was not tender.  

There were no muscle spasms.  Flexion was to 40 degrees, extension was to 10 degrees, and bilateral rotation was to 10 degrees.  There was pain throughout motion but no loss of motion with repetition in forward flexion, extension, or bilateral rotation.  Bilateral lateral flexion was to 15 degrees with pain.  Pain reduced motion in bilateral lateral flexion to 10 degrees.

A February 2007 MRI showed postsurgical changes of a discectomy and laminectomy at L5-S1 with enhancing epidural scar tissue and mild central disc protrusion.  There were also degenerative changes at L4-L5.

At the March 2011 hearing, the Veteran testified that his lumbar spine disability causes problems with activities such as bending, lifting, and sleeping.  He reported that limping helped.  He reported pain and tightness.  He reported that for 2-3 days per month, his back condition caused confinement to his house or bed.  See Hearing Transcript, pp. 4-11.  He further testified to trouble with erections and intercourse due to his back.  Id. at 35-36.

On VA examination in January 2013, the Veteran reported pain and flare-ups.  He reported problems with stairs, twisting, and sleeping.

On examination, flexion was to 80 degrees with pain at 55 degrees.  Extension was to 20 degrees with pain at 0 degrees.  Bilateral lateral flexion was to 30 degrees or greater with pain at 20 degrees.  Bilateral lateral rotation was to 20 degrees with pain at 20 degrees.  The Veteran could perform repetitive-use testing with 3 repetitions.  Post-test, flexion was to 80 degrees, extension was to 20 degrees, bilateral lateral flexion was to 30 degrees or greater, and bilateral lateral rotation was to 20 degrees.  There was no additional limitation of motion in the range of motion on repetitive use.  Functional impairment included less movement than normal, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  

There was localized tenderness on palpation.  There was no guarding or muscle spasms.  Aside from radiculopathy, there were no other neurological abnormalities or findings related to the lumbar spine.  The Veteran had intervertebral disc syndrome, but no incapacitating episodes over the past 12 months.  The examiner noted that the lumbar spine disability impacted work in that the Veteran had difficulty with prolonged sitting, standing, bending, twisting, lifting, carrying, and using stairs.  

The examiner noted a scar that was not painful or unstable, not adherent to underlying tissue, did not restrict movement, and was less than 39 square centimeters.  

Given the above evidence, which does not establish forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, the Board finds that an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the service-connected low back disability based on the General Rating Formula for Disease or Injury of the Spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain. The Board recognizes that the VA examiners acknowledged and confirmed that he experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 20 percent disability evaluation assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

As for neurological manifestations of the disability, bilateral radiculopathy has been identified as an associated neurological abnormality, and the issue of entitlement to higher ratings for this is presently on appeal and discussed below.  The file is devoid of evidence of any other neurological manifestation of the Veteran's low back disability.  The Board is cognizant that the Veteran has reported erectile dysfunction, which raises the issue of whether there may be entitlement to special monthly compensation, as set out in the Introduction.  It does not provide a basis for a separate compensable rating at this time under schedular provisions.

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

Finally, the Board also finds the criteria for a compensable rating for the Veteran's scar associated with his lumbar spine disability are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is linear, is not is painful or unstable, and has no disabling effects.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 20 percent for any portion of the appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Radiculopathy of Both Lower Extremities

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for radiculopathy of the right and left lower extremities.  He was assigned a 20 percent rating for the right leg, and a 10 percent rating for the left leg, both effective January 15, 2008 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 - 4.124a (2013).  

Under Diagnostic Code 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The words "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

On VA examination in February 2008, the Veteran reported numbness and weakness, primarily in the right leg.  Sometimes the right leg had no feeling at all.  He felt that the right leg was becoming smaller and weaker than the left.  He reported having extreme pain in the leg at times.  He reported intermittent left leg pain which was new.

On examination, muscle strength was 4/5 in the right leg and 5/5 in the left.  Straight leg raising was positive on the right and negative on the left.  Deep tendon reflexes were 1+ and equal in both legs.  Sensation was absent in the plantar surface of the right foot and was normal on the left.  Thigh circumference was 55 centimeters on the right and 56.5 centimeters on the left.  The right calf was 36 centimeters and the left was 37 centimeters.  There was evidence of muscle atrophy in the right lower extremity.  The Veteran was diagnosed with right lower extremity radiculopathy, and intermittent left lower extremity radiculopathy.

At the March 2011 hearing, the Veteran testified that he had numbness in both of his legs and feet.  He testified that he had cut and hit his leg before without noticing due to the numbness.  He testified that the right leg was worse than the left.  See Hearing Transcript, pp. 12-14.

On VA examination in January 2013, muscle strength testing was 5/5 in the bilateral hips, knees, ankles, and great toes.  There was no muscle atrophy.  Deep tendon reflexes were 1+ (hypoactive) bilaterally in the knees and ankles.  Sensation was normal in both upper anterior thighs, thigh/knees, and lower leg/ankles.  Sensation was decreased in the feet and toes bilaterally.  Straight leg raising tests were positive bilaterally.

On the right, symptoms of radiculopathy included "moderate" constant pain and numbness, and "severe" intermittent pain and paresthesias and/or dysthesias.

On the left, symptoms of radiculopathy included "mild" constant pain and numbness, and "moderate" intermittent pain and paresthesias and/or dysthesias.

There were no other signs or symptoms of the radiculopathy.  The nerve involved was the sciatic nerve bilaterally.  The overall severity was characterized as "moderate" on the right, and "mild" on the left.

As for the right leg, the Board finds that resolving all doubt in favor of the Veteran, his radiculopathy can be characterized as "moderately severe."  On VA examination in February 2008, straight leg testing was positive, deep tendon reflexes were abnormal, and sensation was absent on the right foot.  There was muscle atrophy in the right thigh and calf.  The Veteran reported sometimes having no feeling in the right leg.  On VA examination in January 2013, his symptoms of radiculopathy included "moderate" constant pain and numbness, and "severe" intermittent pain and paresthesias and/or dysthesias.  While the examiner characterized the overall severity as "moderate," the Board notes that there was no "moderately severe" option to select for this question.  Given the combination of "moderate" and "severe" symptomatology, along with the February 2008 findings, the Board finds that a higher rating of 40 percent is warranted for "moderately severe" incomplete paralysis of the sciatic nerve throughout the appeal period.

A rating in excess of 40 percent is not warranted however, as there is no evidence of severe incomplete paralysis with marked muscular atrophy.  While the February 2008 examiner noted muscular atrophy of 1.5 centimeters in the right thigh and 1 centimeter in the right calf, the Board does not find constitutes "marked" atrophy.
The January 2013 VA examiner found no muscular atrophy.  Additionally, the symptoms of radiculopathy included "moderate" constant pain and numbness, and the overall symptomatology was classified as "moderate," rather than "severe." 

As for the left leg, the evidence does not indicate "moderate" incomplete paralysis of the sciatic nerve.  The February 2008 VA examiner found normal muscular strength, negative straight leg testing, and normal sensation.  The only abnormality was a hypoactive deep tendon reflex.  The diagnosis was "intermittent" radiculopathy.  The January 2013 VA examiner specifically characterized the disability as "mild."  Muscle strength was normal and sensation was normal in all areas except the foot/toes.  While there was "moderate" intermittent pain and paresthesias and/or dysthensias, the Board does not find that the totality of the evidence indicates that the Veteran's left leg radiculopathy is of moderate severity.

The Board can point to no other diagnostic code applicable for rating the Veteran's radiculopathy of the legs.  

In sum, the weight of the credible evidence demonstrates that the Veteran's radiculopathy of the right leg warrants an initial rating of 40 percent for the appeal period, but no higher.  His radiculopathy of the left leg does not warrant an initial rating in excess of 20 percent for any portion of the appeal period.  The Board has applied the benefit-of-the doubt doctrine in reaching these determinations, but finds that the preponderance of the evidence is against assignment of any higher ratings than those assigned already assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	Right Ear Hearing Loss

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average puretone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86, although this regulation is not applicable here.  

The Veteran in this case is service-connected for hearing loss only in the right ear.  When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 3.383 is inapplicable in this case given the audiological measurements of record.

In February 2008, the Veteran underwent audiological evaluation.  Initially, the Board notes that the VA audiologist fully described the functional effects caused by the Veteran's hearing loss, including his trouble hearing in background noise or when a person isn't facing him.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

On audiological testing, the following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
30
30
25
25
LEFT
25
25
30
25

Pure tone threshold averages were 27.5 decibels (dB) in the right ear and 26.25 dB in the left ear.  Speech discrimination scores were 92 percent in the right ear and 98 percent in the left ear.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing in the right ear.  Combining this with a Level I for the non-service connected left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The file is devoid of any additional evidence sufficient for rating the Veteran's hearing loss disability.  As noted above, the Veteran failed to report for his January 2013 VA examination and did not offer good cause for the failure to attend.  While additional information may have been gained to his benefit from the examination, the Veteran did not comply with VA's best efforts to have him examined, and the Board will not remand the case again.  38 C.F.R. § 3.655.

In sum, the Board cannot find the Veteran is entitled to a compensable schedular evaluation for his right ear hearing loss at any time during the appeal period, based on the audiometric data of record.  The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate hearing loss, consideration of other codes for evaluating the disability is not appropriate. 

In summary, the audiological examination shows average decibel loss and word recognition scores which correspond with the currently assigned noncompensable rating.  While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In what is often referred to as secondary service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

	Left Knee Disorder

As noted by the Board in December 2011, at the March 2011 hearing before the Board, the Veteran testified that he injured his left knee twice during his period of service.  He also stated that his left knee pain continued since his separation from service even though he did not actually seek treatment.  The Board noted that the Veteran was competent to report his experiences and symptoms in service, as well as his current symptoms.  The Board found that a VA examination was necessary to determine the nature and etiology of any left knee disorder that may be present.

In January 2013, a VA examination was conducted.  The examiner found no diagnosis pertaining to the knee or lower leg.  She stated, "there is no objective evidence of a chronic knee condition. [sic] [A]s the request states, 'It should be noted that pain alone is not a disease or injury, and is not a disability for purposes of VA compensation.'"  Later in the report, the examiner again noted "no complaints of knee pain in medical records wich [sic] suggest Veteran suffers from a chronic knee condition. There are no complaints of knee pain at all in his primary provider's notes . . ."

The Board has carefully reviewed the record, and consistent with the examiner's findings, can point to no evidence establishing the presence of a current left knee disorder.  The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any diagnosis involving the left knee.

The Board acknowledges the documentation of pain in the record.  See, e.g., February 2013 CAPRI record, p. 58/212.   With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

There is no probative evidence contrary to the January 2013 examiner's opinions.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl, 21 Vet. App. at 123.     

Based on this evidence, the Board finds that the Veteran is not shown to have a left knee disability.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection on either a direct or secondary basis need not be addressed and the  claim must be denied.

In reaching this decision, the Board has considered the Veteran's own assertions that he has a left knee disorder is related to service or his service-connected radiculopathy.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the January 2013 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used her expertise in reviewing the facts of this case and clarifying that no current disability of the left knee was present.  As such, the Board finds the opinion the of January 2013  examiner to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   

Finally, the Board is cognizant that the Veteran in this case had active service in the Southwest Asia Theater of operations during the Persian Gulf War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. § 3.317(d)(1), DD214 Form.  However, here it is not the case that the Veteran suffers from symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence is clear that there is simply no current disability or pathology involving the left knee.  Moreover, 
§ 3.317contains a requirement of chronicity, and the January 2013 VA examiner specifically emphasized the lack of any chronic condition.  Service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  

	Heart Disorder

The Veteran has current diagnoses of the heart, including atrial fibrillation and mitral valve disorder.  See August 2007 private medical records.

A review of service treatment records reveals an abnormal ECG in November 2004.  The Veteran reported symptomatic palpations over a duration of four months.  He was found to have premature ventricular contractions (PVCs).  The Veteran again sought treatment for symptoms in March 2005.  See STRs; July 2008 VA examination report.

On the issue of nexus, the file contains a VA medical opinion and the Veteran's lay statements.

On VA examination in February 2008, the examiner assessed the Veteran as having heart palpitations based on history.  However, she stated that she could not provide an opinion due to the lack of medical records.

In July 2008, the same examiner reviewed the claims file again and spoke to the Veteran, but she did not perform another examination.  She stated that there was no evidence of heart disease during the February 2008 examination and opined that the Veteran's August 2007 atrial fibrillation was less likely as not caused by or a result of his military service or complaints of heart palpitations in service.  As rationale, the examiner noted that while the Veteran was symptomatic with PVCs in service, he had a repeat episode of the symptoms in 2007 at which time he was found to have atrial fibrillation.  The examiner noted that there was no evidence of fibrillation in service, and no evidence of PVCs since his period of service.  She also noted that the EKG performed in February 2008 showed no evidence of a fibrillation or PVCs, and an echocardiogram was normal.

In March 2011, the Veteran testified that he had experienced symptoms similar to those in service and in August 2007.  In December 2011, the Board determined that a VA examination would be helpful in determining the nature and etiology of any current heart disorder.

A VA examination was scheduled for January 2013, but the Veteran failed to attend, as discussed above, and thus failed to take advantage of the opportunity provided to him, an opportunity which could have been beneficial to his claim.  The Veteran's failure to appear for his examination thus limited the available evidence before the Board.  Nevertheless, the case is properly decided based on the evidence of record.  38 C.F.R. § 3.655.

The Board finds the VA examination reports of February and July 2008 to be adequate for the purposes of adjudication.  See Stefl, 21 Vet. App. at 123.  The examiner based her opinions on an examination of the claims file and the Veteran's diagnostic reports.  She reviewed the Veteran's reported history and symptoms in rendering the opinions, as well as the service treatment records.  She provided rationales for the conclusions reached.  

There is no evidence to contradict the findings of the February and July 2008 VA examiner on the issue of direct or secondary service connection other than the lay evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current heart disorder was not related to service.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions on direct service connection.

The examiner did not offer findings on the issue of secondary service connection.  As to whether the Veteran is competent to opine that his heart disorder is related to service-connected PTSD, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   

Here however, the Veteran is not competent, as a layperson, to render an opinion concerning medical causation here, "where the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge," to include knowledge of cardiovascular processes.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his atrial fibrillation and mitral valve disorder.  Furthermore, there are no Jandreau exceptions in this case. Moreover, even assuming competency, the Veteran's lay statements are so lacking in rationale as to be virtually non-probative.  

For these reasons, the Board finds that the current heart disorder is not due to disease or injury that was incurred in or aggravated by active service and is unrelated to the service-connected PTSD.  

The Board additionally notes that chronic disabilities, including arteriosclerosis, cardiovascular-renal disease, endocarditis, and myocarditis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.  The record here does not document any of these disorders within one year of the Veteran's April 2006 discharge.  The only mention of a heart disorder within one year of the Veteran's April 2006 discharge is contained in a November 2006 VA treatment record, indicating a history of paroxysmal supraventricular tachycardia, referring to the in-service symptomatology based on the examiner's review of service treatment records.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present disorder and in-service injury or disease, none of the heart-related diseases listed in  § 3.309(a), including arteriosclerosis,  cardiovascular-renal disease, endocarditis, or myocarditis, were noted in service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

Finally, consideration under 38 C.F.R. § 3.317 is inapplicable as the Veteran's heart symptomatology has been attributed to a diagnosed condition.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine status post discectomy and laminectomy is denied.

An initial increased rating of 40 percent, but no higher, for radiculopathy of the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

An initial compensable rating for right ear hearing loss is denied.

Service connection for a left knee disorder is denied.

Service connection for a heart disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


